Exhibit 10.1

Idera Pharmaceuticals, Inc.

Policy on Treatment of Stock Options in the Event of Retirement*

 

1) For purposes of this policy, a non-employee member of the Board of Directors
(the “Board”) of Idera Pharmaceuticals, Inc. (“Idera”) will be deemed to have
retired if:

 

  a) the non-employee director resigns from the Board or determines not to stand
for reelection or is not nominated for reelection at a meeting of the
stockholders and has served as a director for more than 10 years, or

 

  b) the non-employee director does not stand for reelection or is not nominated
for reelection due to the fact that he or she is or will be older than 75 at the
end of such director’s term.

 

2) For purposes of this policy, an employee of Idera will be deemed to have
retired if the employee terminates his or her employment with Idera, has been an
employee of Idera for more than 10 years and is older than 65 upon termination
of employment.

 

3) If a non-employee director or employee retires, then (i) all outstanding
options will automatically vest in full and (ii) the period during which the
director or employee may exercise the options will be extended to the expiration
of the option under the plan.

 

* Approved by the Board of Directors on April 28, 2014.